MEMORANDUM **
Russell Vincent Wrenn appeals his conviction and sentence for possessing a firearm as a felon, in violation of 18 U.S.C. § 922(g)(1). He claims that the district court erred in granting the Government’s motion in limine to preclude evidence of a necessity defense. He also claims that the statute is unconstitutional as applied to him, because the Government failed to prove a sufficient nexus to interstate commerce. Finally, he claims that the district court erred by refusing to grant him an additional one-point reduction for timely providing the police with complete information concerning his involvement in the offense under U.S.S.G. § 3El.l(b)(l), after it found that he showed acceptance of responsibility under U.S.S.G. § 3El.l(a).
None of his assignments of error finds support in Ninth Circuit cases.
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.